Title: From Thomas Jefferson to Parmentier, 4 August 1788
From: Jefferson, Thomas
To: Parmentier, M.


          
            a Paris ce 4 me. Aout 1788.
          
          En vous avertissant, Monsieur, que j’ai deja reçu opposition au paiement du loyers de M. le comte de Langeac jusqu’à la concurrence d’environ vingt mille francs, je consente de recevoir, sous  cachet, celle de votre client, le Sieur Bernard Kardt. N’etant pas dans le cas de decider sur l’effet de ces oppositions, je me propose de demander à son excellence Monsieur le comte de Monmorin la permission de deposer les loyers à mesure qu’ils échoient dans tels mains qu’il aura la bonté de m’indiquer, àfin que je pourrois etre debarrassé de toute reclamation. J’ai l’honneur d’etre Monsieur votre tres humble et tres obeissant serviteur,
          
            
              Th: Jefferson
            
          
        